DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 87, 89, 91-105, 107, and 108 are pending in the application.  Claims 1-86, 88, 90, and 106 have been canceled.  Claims 107 and 108 are new.  Claims 87, 97, and 105 have been amended.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

IN THE CLAIMS


In claim 87, line 9, inserted a hyphen (-) between “one” and “way” to read --one-way--

In claim 97, line 5, inserted a hyphen (-) between “one” and “way” to read --one-way--

Allowable Subject Matter
Claims 87, 89, 91-105, 107, and 108 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 87 has been amended to recite that the pulse generator is located between the vacuum pump and the proximal end of the catheter.  Claim 87 was also amended to recite a pair of one-way valves positioned on either side of the pulse generator.  Claim 87 was further amended to recite that the pulse generator produces a pressure differential waveform comprising a sequence of positive and negative pressure pulses between the pair of one-way valves such that at least a portion of the sequence of positive and negative pressure pulses is produced at the catheter distal end.  These limitations, in combination of the other limitations in the claim, are not disclosed or suggested in the prior art of record.  The prior art of record fails to disclose or suggest a system for removing an occlusive clot from a vessel with a pulse generator located between the vacuum pump and a pair of one-way valves positioned on either side of the pulse generator such that the pulse generator produces a pressure differential waveform comprising a sequence of positive and negative pressure pulses between the pair of one-way valves such that at least a portion of the sequence of positive and negative pressure pulses is produced at the catheter distal end.
Claims 89, 91-96, and 107 are dependent on claim 87, thus are also allowable over the prior art of record.
Claim 97 has been amended to recite that the apparatus for generating an additional energy further comprises a pair of one-way valves positioned on either side of the pulse generator.  Claim 97 was also amended to recite that the pulse generator produces a pressure differential waveform comprising a sequence of pressure pulses between the pair of one-way valves such that at least a portion of the sequence of pressure pulses is produced at the catheter distal tip.  These limitations, in combination with the other limitations in the claim, are not disclosed or suggested in the prior art of record.  The prior art of record fails to suggest or disclose a system for removing an occlusive clot from a blood vessel with a pair of one-way valves positioned on either side of the pulse generator such that the pulse generator produces a pressure differential waveform comprising a sequence of pressure pulses between the pair of one-way valves such that at least a portion of the sequence of pressure pulses is produced at the catheter distal tip.
Claims 98-105 and 108 are dependent on claim 97, thus are also allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Anton (US 2017/0296712 A1; Figures 1 and 3), Ofek et al. (US 2017/0354777 A1; Figures 1, 2, 10, 11), Stiehl et al. (US 2013/0304003 A1; Figures 1-9).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.K/Examiner, Art Unit 3771  

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771